Citation Nr: 0904870	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  03-21 452	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
mechanical low back pain associated with residuals of a 
gunshot wound to the left thigh with severe injury of Muscle 
Group XIV, fracture of femur, and excessive motility of the 
left knee.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In a June 2007 decision, the Board denied service connection 
for bilateral leg swelling with thrombosis of the right calf 
and degenerative spondylosis of the cervical spine.  The 
Board remanded the issues of entitlement to an initial rating 
in excess of 10 percent for mechanical low back pain and a 
total rating based on individual unemployability due to 
service-connected disabilities (TDIU).  

While the matter was in remand status, in a September 2008 
rating decision, the RO granted TDIU, effective June 1, 2006.  
In a January 2009 letter, the veteran indicated that he was 
satisfied with the RO's decision regarding his TDIU claim.  
As set forth in more detail below, he further indicated that 
he wished to withdraw his appeal with respect to the 
remaining claim - entitlement to an initial rating in excess 
of 10 percent for mechanical low back pain.  


FINDING OF FACT

On January 28, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran and his authorized representative, that a withdrawal 
of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


